DETAILED ACTION
This is the Office action based on the 16956753 application filed June 22, 2020, and in response to applicant’s argument/remark filed on December 20, 2021.  Claims 1-11 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-8 in the reply filed on December 20, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.03(a)).   Claims 9-11 withdrawn from further consideration pursuant to  37 CFR 1.142(b) as being drawn to a nonelected invention. 

Information Disclosure Statement
The information disclosure statement filed October 6, 2020 fails to comply with 37 CFR 1.98(a)(3)(i)  because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, of each reference listed that is not in the English language. Item 1 in Non-Patent Literature Documents is not supplied in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the water-soluble compound is contained in an amount of 5 to 700 ppm in the polishing composition".  However, neither claim 1 nor the specification specifies the basis for the ratio “ppm”.
According to Wikipedia (section 3.3 of attached file “ppm”), ppm (“parts-per-million”) may refer to mass fraction, mole fraction or volume fraction. One of ordinary skill in the 
Claim 6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the aminocarboxylic 
acid chelating agent”  lacks antecedent basis because no aminocarboxylic acid chelating agent is recited previously.   For the purpose of examining it will be assumed that this term is “an aminocarboxylic acid chelating agent”. 
Claim 7 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the phosphonic acid chelating agent”  lacks antecedent basis because no phosphonic acid chelating agent is recited previously.   For the purpose of examining it will be assumed that this term is “a phosphonic acid chelating agent”. 
Claims 2-8 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 rejected under 35 U.S.C. 103 as obvious over Yasui et al. (U.S. PGPub. No. 20170243752), hereinafter “Yasui”:--Claim 1, 2, 3, 4, 5, 6, 7: Yasui teaches a polishing composition, comprisingabrasives, such as silica ([0045]), having an average primary diameter preferably 10-100 nm ([0050]);a chelating agent, such as nitrilotriacetic acid ([0066]); a water-soluble polymer, such as polyglycerin or hydroxyethylcellulose ([0089]),present at a concentration of preferably 0.0001-5 g/L ([0091]);wherein the composition may have a pH of 2-12 ([0092-0093]).      It is noted that - hydroxyethylcellulose and polyglycerol has a chemical structure as shown in Formula (1)  and (2), respectively, in claim 4 and paragraph 0054 and 0056 in the published specification.- the concentration range 0.0001-5 g/L of the water-soluble polymer overlaps the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713